Title: From Alexander Hamilton to Théophile Cazenove, [12 January 1795]
From: Hamilton, Alexander
To: Cazenove, Théophile


My Dear Sir,
[Philadelphia, January 12, 1795]
I mentioned to you some time since my wish if practicable to change the foreign into Domestic Debt—that is to pay the interest & reimburse the interest here rather than abroad. You will oblige me by reflecting what additional compensations would be capable of inducing the Creditors to change their ground whether by premums increased interest &c &c.
You will of course understand that nothing is thought of which would for a moment interrupt the course of things as the contracts stand now or hereafter except as to those who freely agree to the change.
I will see you in a day or two.   Yrs. truly

A Hamilton
Theo Cazenove Esq

